Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (US PGPUB 2020/0313636) in view of Rofougaran et al. (US pat. no. 7,299,006).
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava in view of Rofougaran et al. as applied to claim 1 above, and further in view of Sobel et al. (US PGPUB 2013/0176269).
The difference added by this claim is that the biquad filter is a ‘Tow-Thomas’ filter. However, such filters are known for use in biquad amplifier/filter applications used for a sensor signal application; see paragraph 135 and fig. 7 of Sobel et al. for instance. It would have been obvious to utilize this specific configuration of biquad since it has been taught for use in an analogous application by Sobel et al.
s 5-8 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-16 are allowed as the multiplier before the front end is not shown by the prior art of record in the context claimed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kavadias et al. (US PGPUB 2009/0191821) discloses the use of a mixer with a Tow-Thomas biquad filter (fig. 3A, that appears to be capacitively loaded), but the mixer is after the amplifier/filter circuitry. See figs. 2, 3A & 3B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).